Previous to January, 1847, this Court by the express language of the statute, page 265, had no cognizance or jurisdiction over the petition of any person for divorce, who had not been a resident in this State for the term of three years, at the time of filing his petition, and this without regard to the causes of divorce set out in the petition, or the place where they occurred. The design of this provision was to discourage persons from removing into this State solely to avail themselves of our laws in relation to divorce. It was so modified (P.L. 670) as to authorize this Court, in their discretion, to dispense with the three years' residence. Since then the Court has taken cognizance of such petitions, in case the causes of divorce occurred in this State, or were causes of divorce under the laws of the State where they occurred, provided they have jurisdiction over the parties. And in all other cases they have refused to receive evidence to rebut the presumption, that the petitioner came into the State for the sole purpose of procuring a divorce. *Page 187